Case 6:19-cv-00398-ACC-GJK Document 35 Filed 11/27/19 Page 1 of 6 PageID 162



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA

                              CASE NO: 6:19-cv-398-RBD-GJK

MICHELOB MALDONADO, and
all others similarly situated under
29 U.S.C. 216(b),

       Plaintiff(s),

       v.

COMPETITIVE EDGE GROUP, INC., d/b/a
COMPETITIVE EDGE LANDSCAPING,
a Florida Profit Corporation, and
FRED R. BOOTHBY, individually,

       Defendants.

                                      /

      RENEWED JOINT MOTION FOR COURT APPROVAL OF SETTLEMENT
        AGREEMENT AND FOR ORDER OF DISMISSAL WITH PREJUDICE

       COMES NOW, Plaintiff, MICHELOB MALDONADO (“Plaintiff”) and Defendants,

COMPETITIVE EDGE GROUP, INC., d/b/a COMPETITIVE EDGE LANDSCAPING,

(“COMPETITIVE EDGE”) and FRED R. BOOTHBY (“BOOTHBY”), (collectively,

“Defendants”) (Plaintiff and Defendants are hereinafter referred to as “the Parties”), by and

through undersigned counsel, to file their Renewed Joint Motion for Court Approval of Settlement

Agreement and For Order of Dismissal with Prejudice, as follows:

       I.      FACTUAL BACKGROUND

       Plaintiff filed his Complaint against Defendants on March 1, 2019. D.E. 1. Plaintiff’s

Complaint alleges two (2) counts against Defendants for claims arising under the Fair Labor

Standards Act (“FLSA”). Id. Count one (1) is a claim for relief for federal minimum wage

violations under 29 U.S.C. § 206. Count two (2) alleges a claim for federal overtime wage
Case 6:19-cv-00398-ACC-GJK Document 35 Filed 11/27/19 Page 2 of 6 PageID 163



violations pursuant to 29 U.S.C. § 207. See id. In order to avoid the further expense and

uncertainty of litigation, the Parties negotiated a settlement agreement (“the Agreement”) and

reached an agreement on all material terms. Plaintiff acknowledges that if he is paid the

consideration that Defendants have agreed to pay in exchange for Plaintiff’s execution of the

Agreement, he will have been paid for all hours worked during his employment with Defendants.

Defendants seek to resolve the claim without any admission that Plaintiff was not properly

compensated while employed with Defendants. Under the Agreement, Plaintiff will be receiving

nearly all of the unliquidated damages that he claimed in his Answers to the Court’s

Interrogatories.1 D.E. 25-1. Further, Plaintiff’s attorneys’ fees and costs in resolving his claims

were negotiated independently and separately from the settlement of Plaintiff’s wage claims. The

settlement thus provides Plaintiff with full and fair compensation for his FLSA claims.2

Accordingly, the Parties respectfully request that this Honorable Court approve their Agreement,

and grant their Motion for Court Approval of Settlement Agreement and For Order of Dismissal

with Prejudice. A copy of the settlement agreement with attached addendum is attached as Exhibit

A.

           II.      MEMORANDUM OF LAW

           Unlike many other legal claims, parties may not bargain away the FLSA’s protections. See

Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 708 (1945) (“[T]he same policy which forbids

employee waiver of the minimum statutory rate because of inequality of bargaining power

prohibits these same employees from bargaining with their employer in determining whether so



1 In Plaintiff’s Answer to the Court’s Interrogatories, Plaintiff alleged entitlement to $11,282.14 in unliquidated
damages for FLSA overtime violations, and $1,160.00 in unliquidated damages for Federal Minimum Wage
violations, for a total of $12,442.14 in unliquidated damages. Defendants agreed to pay Plaintiff $12,000.00 to resolve
all claims.

2   Plaintiff is receiving approximately 96.4 percent of his alleged unliquidated damages
                                                            2
Case 6:19-cv-00398-ACC-GJK Document 35 Filed 11/27/19 Page 3 of 6 PageID 164



little damage was suffered that waiver of liquidated damages is called for”). There are only two

ways in which back wages claims arising under the FLSA can be settled or compromised by

employees. See, e.g., Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1352 (11th Cir.

1982). First, under section 216(c), the Secretary of Labor is authorized to supervise payment to

employees of unpaid wages owed to them. Id. at 1353. The only other route for compromise of

FLSA claims is provided in the context of lawsuits brought directly by employees against their

employer under section 216(b) to recover back wages for FLSA violations. Id.

       When employees bring a private action for back wages under the FLSA, and present to the

district court a proposed settlement, the district court may enter a stipulated judgment “after

scrutinizing the settlement for fairness.” See, e.g., Powell v. Carey Int’l, Inc., 483 F.Supp.2d 1168,

1177 n. 9 (S.D. Fla. 2007) quoting Lynn’s Food Stores, Inc., 679 F.2d at 1353-55 (Court should

determine whether the settlement is a “fair and reasonable resolution of a bona fide dispute”);

Dalton v. Physicians Stat Lab, Inc., 2019 WL 1093438 at *2 (M.D. Fla. Feb. 6, 2019) (Conway J.)

(adopting report and recommendation to approve FLSA settlement agreement when Plaintiff

recovered half of damages claimed in Answer to Court’s Interrogatories and finding fees were fair

and reasonable when they were negotiated without regard to amount Plaintiff agreed to accept in

the settlement); Parsel v. Orgullo Latino LLC, 2019 WL 2365976 at *1 (M.D. Fla. June 4, 2019)

(Dalton, J.) (adopting Magistrate Judge Hoffman’s report and recommendation to approve FLSA

Settlement Agreement when Plaintiff did not receive all damages he was seeking and finding that

attorneys’ fees were fair and reasonable when they were negotiated separate from consideration

Plaintiff was receiving); Dell Valle v. Digital Risk, LLC, 2014 WL 5038617, at *1 (M.D. Fla.

Sept. 29, 2014) (Presnell, J.) (adopting Magistrate Judge Kelly’s Report and Recommendation for

approval of FLSA Joint Settlement Agreement where attorneys received $10,000 out of a total


                                                  3
Case 6:19-cv-00398-ACC-GJK Document 35 Filed 11/27/19 Page 4 of 6 PageID 165



settlement of $20,000); Jenkins v. Associated P’ship, Ltd., Inc., 2010 WL 375936 (M.D. Fla. Jan

25, 2010) (Presnell J.) (adopting report and recommendation for approval of settlement agreement

and for dismissal with prejudice in an FLSA matter where Plaintiff’s attorney received $20,000 in

fees and costs, and Plaintiff received $10,000 for unpaid wages and liquidated damages). If a

settlement in an FLSA dispute reflects a reasonable compromise over issues that are actually in

dispute, such as FLSA coverage or computation of back wages, the district court is permitted to

review and approve the settlement in order to promote the policy of encouraging settlement of

litigation. See Lynn’s Food Stores, Inc., 679 F.2d at 1353.

         Here, the Parties respectfully submit that the terms set forth within the settlement

agreement entered into between the parties was a “fair and reasonable resolution” of Plaintiff’s

FLSA claims. This case involves contested issues of liability and the amount of overtime damages,

if any. If Plaintiff had proceeded to trial, a jury could have determined that he was not entitled to

the recovery he sought, in which case he would recover nothing. Instead, the Parties have

negotiated a payment through counsel that is satisfactory to the Parties and their counsel. Without

admitting any liability as to the alleged overtime violations, Defendants have agreed to pay

Plaintiff a total sum of twelve thousand dollars ($12,000.00). This constitutes approximately 96.4

percent of Plaintiff’s calculation of his unliquidated damages for his overtime and minimum wage

claims.3 The undersigned counsel, who are experienced in wage and hour matters, view the

reached-upon settlement as a fair outcome for the Parties. Defendants and Counsel for Plaintiff

separately negotiated attorneys’ fees and costs without compromising Plaintiff’s claim. 4 Indeed,


3In Plaintiff’s Answers to the Court’s Interrogatories, he claimed $12,442.14 in unliquidated damages for his
overtime and minimum wage claims. D.E. 25-1.

4According   to Plaintiff’s counsel’s internal calculations, which counsel for Defendant has neither examined or
approved, counsel for Plaintiff incurred fourteen thousand seven hundred and forty-one ($14,741.00) dollars
prosecuting Plaintiff’s claims. In order to expedite Plaintiff’s settlement, counsel for Plaintiff separately negotiated
to accept ten thousand ($10,000.00) dollars in attorney’s fees and costs, of which nine thousand three hundred and six
                                                           4
Case 6:19-cv-00398-ACC-GJK Document 35 Filed 11/27/19 Page 5 of 6 PageID 166



counsel for Plaintiff agreed to accept far less than the fee amount reflected in Plaintiff’s counsel’s

lodestar in order to obtain a swift recovery for Plaintiff. Therefore, the settlement terms represent

a fair and equitable resolution of this matter in light of the contested issues in this case.

         III.     CONCLUSION

         WHEREFORE, for the reasons set forth herein, the Parties respectfully submit that the

terms set forth with the Settlement Agreement constitute a fair and reasonable resolution of the

FLSA dispute between the parties, and request that this Honorable Court approve the Settlement

Agreement attached hereto, enter a dismissal with prejudice, and retain jurisdiction over

enforcement of the Settlement Agreement for up to sixty (60) days.

                                      LOCAL RULE 3.01(g) CERTIFICATE

         I HEREBY CERTIFY that Counsel for Plaintiff conferred with Counsel for Defendants

regarding the relief requested in this Motion, all of whom jointly seek such relief.

         Dated this 27th day of November, 2019.




dollars and 60/100 cents ($9,306.60.) represents attorneys’ fees , and six hundred ninety-three dollars and 40/100 cents
($693.40) represents attorneys’ costs in this litigation.
                                                           5
Case 6:19-cv-00398-ACC-GJK Document 35 Filed 11/27/19 Page 6 of 6 PageID 167



Respectfully Submitted,

 GREENBERG TRAURIG, P.A.                 USA EMPLOYMENT LAWYERS
 Counsel for Defendants                  JORDAN RICHARDS, PLLC
 101 E. Kennedy Blvd., Suite 1900        Counsel for Plaintiff
 Tampa, Florida 33602                    805 E. Broward Blvd. Suite 301
 Telephone: (813) 318-5710               Fort Lauderdale, Florida 33301
                                         Telephone: (954) 871-0050


 By:/s/ Catherine H. Molloy, Esq.__      By:/s/ Melissa Scott, Esq.__
 CATHERINE H. MOLLOY,                    MELISSA SCOTT, ESQUIRE
 ESQUIRE                                 Fla. Bar No. 1010123
 Fla. Bar No. 116745                     JORDAN RICHARDS, ESQUIRE
 WEST A. HOLDEN, ESQUIRE                 Fla. Bar No. 108372
 Fla. Bar No. 113569                     jordan@jordanrichardspllc.com
 molloyk@gtlaw.com                       melissa@jordanrichardspllc.com
 holdenw@gtlaw.com                       stephanie@jordanrichardspllc.com
                                         jake@jordanrichardspllc.com
                                         mike@usaemploymentlawyers.com


                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing motion was filed via CM/ECF on this

27th day of November, 2019.

                                                      By:/s/ Melissa Scott, Esq.__
                                                      MELISSA SCOTT, ESQUIRE
                                                      Fla. Bar No. 1010123

                                       SERVICE LIST:

CATHERINE H. MOLLOY, ESQUIRE
Florida Bar No. 33500
WEST A. HOLDEN, ESQUIRE
Florida Bar No. 0113569
GREENBERG TRAURIG, P.A.
101 E. Kennedy Blvd. Suite 1900
Tampa, Florida 33602
Ph: (813) 318-5700
Fax: (813) 318-5900
molloyk@gtlaw.com
holdenw@gtlaw.com
Counsel for Defendants

                                           6
